IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-20137
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

REYMUNDO MUÑOZ, also known as
Little Ray,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-99-CR-176-7
                         --------------------
                           December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     David Adler, court-appointed counsel for Reymundo Muñoz, has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Muñoz has filed no

response.    Our independent review of the brief and the record

discloses no nonfrivolous appellate issue.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.